DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oki et al. (US 20200241675 A1, hereafter Oki).

	Regarding claim 1, Oki teaches an interactive display device having a frameless outer perimeter, a top surface, and a bottom surface, the device comprising: 
	a touch sensor layer (4) (Fig. 1, [0082]); 
	a light layer (6) comprising a plurality of light elements (7) that extend to the outer perimeter of the interactive display device (1) and are configured to render digital information (Fig. 1, [0082]-[0084], where there is a LED array 6 having LED light sources 7); 
	a substantially transparent insulation layer (5) arranged between the touch sensor and light layers (Fig. 1, [0041]-[0042], [0084], where the light guide layer is a dark opaque material with light openings for light transmission); 
	a microcontroller (20) having a processor (24) configured to execute computer-executable instructions, a memory storing the computer-executable instructions, and a wireless transceiver circuit (26/27/28) in communication with the processor (Fig. 3, [0093]-[0097], where there is a control unit 20, data processing unit 24, and data transmission/reception unit 26 comprising data transmission unit 27 and data reception unit 28); and 
	a support layer arranged beneath the light layer and forming the bottom surface of the device, the support layer providing rigidity to the device and supporting the microcontroller thereon (Figs. 1 and 2, [0082], [0090], where the LED array 6 is deposited on a solid layer underneath that forms the bottom of the device and wherein the microcontroller, etc. are situated inside the housing 8), 


	Regarding claim 2, Oki teaches the device of claim 1, wherein the support layer comprises a recess configured to accommodate the microcontroller ([0121], where the controller is embedded within the housing 8).

	Regarding claim 3, Oki teaches the device of claim 1, wherein the processor of the microcontroller is configured to receive signals related to a touch position on the top surface of the device and generate responsive output signals corresponding to the digital information to be rendered on the light layer (Figs. 1-3, [0094]-[0096], where a user performs a touch operation and is processed to output responsive signals on the display).

	Regarding claim 4, Oki teaches the device of claim 3, wherein the wireless transceiver circuit is for receiving and transmitting wireless communication signals via a wireless network, Page 2 of 7Attorney Docket No. 21-001Preliminary Amendment dated May 17, 2021wherein the wireless communication signals comprise the digital information to be rendered on the light layer (Figs. 1-3 and 14, [0099]-[0101], where wireless communication may transmit touch input data and receive information for display).

Regarding claim 5, Oki teaches the device of claim 1, wherein the plurality of light elements are arranged in a grid and are selected from the group consisting of LED, OLED, and fiber optic lighting (Fig. 1, [0082], where a LED array is used).

	Regarding claim 6, Oki teaches the device of claim 5, wherein each of the plurality of light elements is independently powered (Fig. 1, [0083], where the LED light sources are separated and disposed individually in an array).

	Regarding claim 8, Oki teaches the device of claim 1, further comprising a non-transparent surface layer, wherein the layers of the device are not visible beneath the non-transparent surface layer when the light layer is inactive (Fig. 1, [0082]-[0087], where the plate 2 has light guide holes corresponding to the emitting elements but does make the rest of the device visible).

	Regarding claim 9, Oki teaches the device of claim 8, wherein the non-transparent surface layer comprises a material selected from the group consisting of wood, fiber, stone, leather, Corian®, quartz®, polymers, ceramics, alloys, vinyl, opaque acrylics, plastics, and composite materials ([0085]-[0087], where the panel can be wood).

	Regarding claim 13, Oki teaches the device of claim 1, wherein the plurality of light elements are arranged in a grid having a pitch of 1mm to 5mm, and wherein a thickness of the insulation layer is equal to or greater than 0.5x the pitch of the grid (Fig. 

	Regarding claim 14, Oki teaches a piece of furniture having the device of claim 1 embedded on a surface thereof, wherein the sensor layer is arranged below and bonded to a non-transparent surface veneer of the piece of furniture such that the device blends with the surface when the light layer is inactive (Figs. 7-10, [0111]-[0121], where the device is bonded to the surface of a base).

	Regarding claim 15, Oki teaches a wall, floor, or door having the device of claim 1 embedded therein, wherein the sensor layer is arranged below and bonded to a non-transparent surface constituting at least a portion of the wall, floor, or door such that the device blends with the surface when the light layer is inactive (Fig. 5, [0110], where the display is integrated into a wall).

	Regarding claim 16, Oki teaches a method for providing digital information on a non-transparent surface, the method comprising: 
	positioning a touch sensor layer of an interactive display device below the non- transparent surface (Figs. 1 and 2, [0082]-[0091], where the touch sensor of the device 1 is below the plate 2), the interactive display having a frameless outer perimeter and further comprising: Page 4 of 7Attorney Docket No. 21-001Preliminary Amendment dated May 17, 2021 
	a light layer (6) comprising a plurality of light elements (7) that extend to the outer perimeter of the interactive display device and are configured to render the digital 
	a substantially transparent insulation layer (5) arranged between the touch sensor layer and the light layer (Fig. 1, [0041]-[0042], [0084], where the light guide layer is a dark opaque material with light openings for light transmission), 
	a microcontroller (2) having a processor (24) configured to execute computer- executable instructions, a memory storing the computer-executable instructions, and a wireless transceiver circuit (26/27/28) in communication with the processor (Fig. 3, [0093]-[0097], where there is a control unit 20, data processing unit 24, and data transmission/reception unit 26 comprising data transmission unit 27 and data reception unit 28), and 
	a support layer arranged beneath the light layer and forming a bottom surface of the device, the support layer providing rigidity to the device and comprising a recess configured to accommodate the microcontroller (Figs. 1 and 2, [0082], [0090], where the LED array 6 is deposited on a solid layer underneath that forms the bottom of the device and wherein the microcontroller, etc. are situated inside the housing 8), 
	providing the digital information responsive to a touch contact on the non- transparent surface at a position over the touch sensor layer of the device, wherein the processor of the microcontroller is configured to receive signals related to the position and generate responsive output signals corresponding to the digital information to be rendered on the light layer (Figs. 1-3, [0094]-[0096], where a user performs a touch operation and is processed to output responsive signals on the display).

Regarding claim 17, Oki teaches the method of claim 16, wherein the wireless transceiver circuit is for receiving and transmitting wireless communication signals via a wireless network, wherein the wireless communication signals comprise the digital information to be rendered on the light layer (Figs. 1-3 and 14, [0099]-[0101], where wireless communication may transmit touch input data and receive information for display).

	Regarding claim 18, Oki teaches the method of claim 16, wherein the digital information is any of an image, a text, a light, a pattern, or a combination thereof ([0083], where the LED array is used to display text).

	Regarding claim 19, Oki teaches the method of claim 16, wherein the non-transparent surface is part of a piece of furniture, a wall, a floor, a door, a motor vehicle, a transit vehicle, or a decorative element (Fig. 5, [0110], where the display is integrated into a wall).

	Regarding claim 20, Oki teaches The method of claim 16, wherein the non-transparent surface comprises a material selected from the group consisting of wood, fiber, stone, leather, Corian®, quartz®, polymers, ceramics, alloys, vinyl, opaque acrylics, plastics, and composite materials ([0085]-[0087], where the panel can be wood).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al. (US 20200241675 A1, hereafter Oki) in view of Grizzi et al. (WO 2018029442 A1, hereafter Grizzi).

	Regarding claim 7, Oki would show the device of claim 6. But, Oki does not explicitly teach the device wherein wherein each of the plurality of light elements is a red-green-blue light emitting diode (RGB LED) or red-green-blue-white light emitting diode (RGBW LED). However, this was well known in the art as evidenced by Grizzi (Figs. 4-5, pg. 7, ln. 18-27, where a LED array comprises first, second, and third subpixels comprised of first, second, and third colors red, green, and blue). Both Oki and Grizzi teach display devices comprising a plurality of LEDs. Oki is silent with respect to the color of said LEDs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a common arrangement of LEDs as taught by Grizzi in the display of Oki.

Regarding claim 12, Oki would show the device of claim 1. But, Oki does not explicitly teach the device of claim 1, wherein the insulation layer comprises a lens positioned above each of the plurality of light elements, wherein the lenses are formed as recesses or protrusions in the insulation layer and focus or diffuse light from the light elements. However, this was well known in the art as evidenced by Grizzi (Figs. 4-5, pg. 7 ln.29-33, pg. 13 ln. 26-30, where there are lenses formed on the LEDs). Both Oki and Grizzi teach display devices comprising an array of LEDs. Oki is silent with respect to the use of a lens in any light guide layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate micro-lens array as taught by Grizzi into the display of Oki to augment the light guide properties of the insulation layer.

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al. (US 20200241675 A1, hereafter Oki) in view of Hotelling et al. (US 20170010746 A1, hereafter Hotelling).

	Regarding claim 10, Oki would show the device of claim 1. But, Oki does not explicitly teach the device wherein the touch sensor layer comprises: a capacitive touch sensor configured to generate an input signal related to a touch position on the touch sensor layer; and an electronic input-output control system configured to receive the input signal and generate a responsive output signal receivable by the processor (Figs. 12-13, [0093]-[0094], where there is a capacitive sensing circuit 230 controlled by mutual capacitance circuit 220). Both Oki and Hotelling teach display devices 

	Regarding claim 11, the combination of Oki and Hotelling would show the device of claim 10. Hotelling in the combination further teaches the device, wherein the capacitive touch sensor layer comprises: Page 3 of 7Attorney Docket No. 21-001Preliminary Amendment dated May 17, 2021 a conductive material arranged on a surface of a substrate (Fig. 2, [0038]-[0039], [0064]-[0065], where electrode 102 and traces 106 are placed on an optically transmissive member 112 formed from a substrate material like glass); and 
	a plurality of electrodes (102/106) electrically coupled to the conductive material and spaced apart at predetermined intervals (Fig. 2, [0043]-[0044], [0056], [0065], where the electrodes are placed in an array of rows and columns forming capacitive coupling nodes), 
	wherein the conductive material comprises at least one of metal nanowires or traces arranged in an x-y grid (Figs. 2 and 3, [0043-[0044], [0056], [0065], where the conductive material comprises metal traces).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER D MCLOONE/Primary Examiner, Art Unit 2692